Title: To John Adams from Robert R. Livingston, 15 September 1782
From: Livingston, Robert R.
To: Adams, John



No 11Triplicate
Philadelphia, 15th: Septr. 1782
Sir

I have been favoured with your Letters from the 19th: April to the 5th: July, by the Heer Adams. How impatiently they have been expected you will be able to judge by mine of the 29th: Ulto: which you will receive with this. The events they announce are considered as of the utmost importance here, and have been directed to be officially communicated to the different States.
Your loan is approved, and the ratification herewith transmitted. The resolution which will accompany this will be a sufficient Spur to induce you to exert every nerve to get it filled—for if the War continues, it will be essential to our Exertions, if it should terminate, it will not be less necessary to enable us to discharge our Army—in every view it is necessary. In the present situation of the states, money can be raised but slowly by taxation, new systems must be introduced, which cannot without difficulty be adopted in the hurry, confusion and distress of a war. They will however be adopted. Congress are constantly employed in discussing the means for a regular payment of the interest and The gradual discharge of the principal of their debt.
The other resolution arises from the difficulty of ascertaining what are really the funds of the United states in Europe, when more than one person can dispose of them. I am satisfied this resolution will meet your approbation, from the rule which you say you have prescribed to yourself. It will, I dare say, be equally agreeable to all our Ministers to be relieved from the troublesome task of bankers to the United states.
You mention the negociations on the tapis at Paris, but so slightly as to leave us in the dark relative to what they may be (presuming, as indeed you might have done on probable grounds) that we Should receive information on that head from Doctor Franklin, but unfortunately we have learnt nothing upon that subject from him. I must beg therefore, in order to open as many channels of information as possible that you would give me not only the state of your own affairs, but every other interesting information which you may receive from our other ministers, or thro’ any other authentic Channel.
I observe your last Memorial or Note is in French. Would it not be expedient and more for our honor, if all our Ministers at every Court were to speak the Language of our own Country, which would at least preserve them from errors which an equivocal term might lead them into. I mention this merely as a hint which is submitted to your judgment.
We are now informed that the Aigle and the Gloire, two frigates from France have just entered the Capes, closely pursued by a British Ship of the line and three frigates. It is strongly apprehended from the situation in which that they must either be destroyed, or fall into the Enemies hands.
Pigot is arrived at New York, with 26 sail of the line. The late changes in Administration seem to have made such a change here that I much doubt whether they will quit us this fall, at least till they hear again from England, tho’ they certainly were making every disposition for it before. I will keep this Letter open till I hear the fate of the frigates, and know whether our dispatches by them can be preserved.
Mr Dumas’s application is before Congress. They may possibly appoint him Secretary to the Legation, which I heartily wish they may, as he certainly has been an assiduous and faithful servant. But there is no probability of their going further, as they would not chuse to appoint any but an American to so important an office as that of Chargé des affaires—Nor will their present system of oeconomy permit them to make so great an addition to his Salary as you mention, which is much greater than is usually allowed to secretaries, as their Circumstances require it to be less.
 

18th: of September:

The Aigle, Capt la Touche has been driven on shore and is lost within the Capes. Her dispatches, money and passengers have however happily been saved. The Gloire, the other frigate has arrived at Chester. I find no dispatches from you among the Letters that have come to hand, nor any thing from Holland, but duplicates of Letters from Mr Dumas. Congress yesterday passed the annexed resolution, which needs no comments.

I am, sir, with great respect & esteem Your most obed humble Servt:
Robt R Livingston

